DETAILED ACTION
Applicant’s response filed 10 Feb. 2022 has been fully considered, and the application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, 19-42, 44-55, and 57-60 are cancelled.
Claims 62-64 are newly added.
Claims 18, 43, 56, and 61-64 are pending.
Claims 18, 43, 56, and 61-64 are allowed.

Drawings
The drawings received 07 June 2017 were accepted in the Office action mailed 27 April 2020.

Reasons for Allowance
Claims 18, 43, 56, and 61-64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The objection of claim 18 in the Office action mailed 10 Nov. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022. 
The rejection of claims 18, 43, 56, and 61 under 35 U.S.C. 112(b) in the Office action mailed 10 Nov. 2021 has been withdrawn in view of claim amendments received 10 Feb. 2022.
Claims 18, 43, 56, and 61-64 are free of the art for the reasons discussed in the Office action mailed 10 Nov. 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631